                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LORRAINE GARCIA,

               Plaintiff,

       vs.
                                                               Civ. No. 18-00024 SMV
NANCY A. BERRYHILL,
Acting Commissioner of Social
Security,


               Defendant.

        ORDER GRANTING STIPULATION TO AWARD OF ATTORNEY FEES
                UNDER THE EQUAL ACCESS TO JUSTICE ACT

       The Court, having reviewed the parties’ Stipulation of Award of Attorney Fees Under the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412 (Doc. 22), HEREBY ORDERS that

attorney fees be, and hereby are, awarded under the EAJA, payable to Plaintiff but mailed to her

attorney in the amount of $6,737.52. See Astrue v. Ratliff, 560 U.S. 586 (2010) (EAJA fees are

paid to the prevailing party, not the attorney).

       IT IS FURTHER ORDERED THAT, if Plaintiff’s counsel receives attorney fees under

both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund

the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).




                                                    HONORABLE STEPHAN M. VIDMAR
                                                    UNITED STATES MAGISTRATE JUDGE
SUBMITTED AND APPROVED BY:

Filed Electronically 10/3/18
Michael Armstrong

Attorney for Plaintiff
Electronically Approved 10/3/18
LAURA H. HOLLAND
Special Assistant United States Attorney




                                       2
